PER Curiam.
As to all questions raised in the lower court, application for leave to appeal from denial of post conviction relief is denied for the reasons stated in the opinion of the court below.
In addition to those questions, in his application for leave to appeal applicant asserts that he was convicted on perjured testimony and that State officials knowingly and wilfully deprived him of due process of law. While these questions are not properly before us, on the first point there was no allegation of facts indicating that the State or any of its officers knowingly used perjured testimony in order to obtain a conviction, Wright v. Warden, 223 Md. 684 (1960), and on the second point a mere bald allegation that one has been deprived of constitutional rights is insufficient to constitute a ground for relief under the Act, Daniels v. Warden, 222 Md. 606 (1960).
Applicant also requests reduction of his sentence. Even if it had been properly addressed to the trial court, the request is not timely. Maryland Rule 744 c. See Drain v. Warden, 207 Md. 620 (1955).

Application denied.